REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The instant claims require prophylactically treating a patient suffering from hemophilia A. The term “prophylactic” in this context refers to the prevention of dangerous bleeding episodes which fail to clot in a patient suffering from hemophilia A. See e.g. Hemophilia News Today (https://hemophilianewstoday.com/hemophilia-treatments/prophylaxis/ accessed 13 August 2021, pages 1-5), which was cited previously in the file record of the instant application. The relevant text from page 1 has been reproduced below.

    PNG
    media_image1.png
    74
    1350
    media_image1.png
    Greyscale

The prophylaxis in the instantly claimed invention is understood to be the prophylaxis described above.
The instant application recites a whole blood clotting time of less than 15 minutes. The examiner notes that clotting time differs from clot formation time. This difference is explained as of Theusinger et al. (European Journal of Cardio-thoracic Surgery 37 (2010), pages 677-683). Theusinger et al. (hereafter referred to as Theusinger) is drawn to thromboelastometry, as of Theusinger, page 677, title and abstract. Theusinger teaches the following picture to explain the difference between clotting time and clot formation time, as of page 679, left column, figure 1, reproduced below left, and its caption, reproduced below right.

    PNG
    media_image2.png
    481
    645
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    257
    669
    media_image3.png
    Greyscale

The examiner notes that although the above-reproduced figure appears to be drawn to an embodiment in which clotting time exceeds clot formation time. 
The examiner has now cited relevant prior art over which no rejection has been written. Explanations as to why no rejection has been written over the cited prior art follows below.
Pan Reference: The examiner previously rejected the instant claims over a combination of references including Pan et al. (Thrombosis and Hemostasis, Vol. 114, No. 13, 2009, pages 2802-2811), as of the prior office action mailed on 11 February 2021. This rejection has been withdrawn for at least the following reasons.
Pan et al. (hereafter referred to as Pan) is drawn to a PEGylated liposome in combination with recombinant Factor VIII for treatment of hemophilia A in mice, as of Pan, page 2802, title. 
Pan differs from the claimed invention at least because Pan does not teach subcutaneous administration.
Pan also provides teachings regarding clotting time, as of Pan, page 2807, figures 4A and 4B. These figures have been reproduced below, with a line drawn by the examiner at 900 seconds, which is equivalent to 15 minutes. The reason that a line is drawn at this point is because the claims require a whole blood clotting time of less than 15 minutes.

    PNG
    media_image4.png
    540
    1008
    media_image4.png
    Greyscale

In the above-reproduced figure, only one embodiment comprising Factor VIII in combination with a pegylated liposome yields a clotting time of less than 15 minutes. In contrast, 19 embodiments comprising Factor VIII in combination with a pegylated liposome yield a clotting time of greater than 15 minutes. As such, this does not appear to indicate that the method of Pan would have inherently resulted in the required clotting time of less than 15 minutes. Inherency may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstances is not sufficient. See MPEP 2163(II)(3)(b). Also, the fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic. See MPEP 2112(IV).
The examiner further notes that the rationale drawn to overlap of ranges in MPEP 2144.05(I), as well as the rationale drawn to optimization of ranges in MPEP 2144.05(II)(A) is not applicable here. These rationales are relevant where the overlapping or optimizable variable can be adjusted at will by the experimenter. For example, a concentration of a reagent can be adjusted at will because the experimenter can add more or less reagent. Temperature can also be adjusted at will, because the experimenter can turn the heat higher or turn the heat lower when conducting a chemical experiment. In contrast, whole blood clotting time cannot be adjusted at will by an experimenter. Pan desired the fastest whole blood clotting time, but was only able to achieve an average whole blood clotting time of about 1100 seconds (about 18 minutes). There would have been no reasonable expectation that Pan could have successfully achieved clotting times of 900 seconds (15 minutes or less). In fact, the experiments of Pan were conducted in order to achieve the shortest possible blood clotting time to minimize the likelihood of a bleeding episode in a hemophilia patient, and was best able to achieve an average clotting time of about 1100 seconds. As such, there would have been no reasonable expectation that Pan would have been able to have successfully achieved a clotting time of 15 minutes or less. A lack of a reasonable expectation of success undermines a prima facie case of obviousness; see MPEP 2143.02.
Spira Reference: As additional prior art which has been previously cited, the examiner cites Spira et al. (US Patent 5,925,739). Spira et al. (hereafter referred to as Spira) is drawn to subcutaneous administration of Factor VIII. Spira teaches a liposome, as of Spira, column 6 lines 50-56, relevant text reproduced below.

    PNG
    media_image5.png
    127
    435
    media_image5.png
    Greyscale

Spira differs from the instantly claimed invention because of the following reasons. First, there is no specific guidance in Spira to combine the Factor VIII with a liposome but not encapsulate the Factor VIII in the liposome. Secondly, Spira does not teach the specific lipids in the liposome. Third, Spira does not teach a lipid derivatized with a biocompatible hydrophilic polymer (e.g. a pegylated lipid). Fourth, as Spira does not teach a lipid derivatized with a biocompatible hydrophilic polymer, Spira therefore does not teach the mole percent of such a derivatized lipid. Fifth, Spira is silent as to the whole blood clotting time in a patient to whom the composition of Spira has been administered.
Johannessen Reference: As a relevant reference, the examiner cites Johamnessen et al (US 2002/0115590 A1). Johannessen et al. (hereafter referred to as Johannessen) teaches subcutaneous administration of either Factor VIIa or Factor VIIIa, as the title is drawn to Factor VIIIa and the abstract to Factor VIIa. Johannessen teaches administration in liposomes in paragraphs 0041-0042. Nevertheless, Johannessen appears to be deficient for essentially the same reasons that Spira is deficient. As such, no rejection over Johannessen has been written for essentially the same reason that no rejection over Spira has been written.
Yatuv Reference: Also as relevant, the examiner cites Yatuv et al. (International Journal of Nanomedicine, Vol. 5, 2010, pages 581-591), which was cited on the IDS submitted on 11 August 2021. Yatuv et al. (hereafter referred to as Yatuv) is drawn to treatment of hemophilia A by combination of recombinant Factor VIII with a pegylated liposome, as of Yatuv, page 581, title and abstract. See e.g. page 583, figure 1, reproduced below.

    PNG
    media_image6.png
    506
    1325
    media_image6.png
    Greyscale

Yatuv differs from the claimed invention for essentially the same reason that Pan differs from the claimed invention; namely, Yatuv fails to teach subcutaneous administration. Also, the clotting times taught by Yatuv are longer that what is required by the instant claims. See e.g. Yatuv, page 587, figure 3B, reproduced below.

    PNG
    media_image7.png
    610
    862
    media_image7.png
    Greyscale

The shortest clotting time taught by Yatuv in the above-reproduced figure appears to be about 2000-2100 seconds, which is over 30 minutes. In contrast, the instant claims recite a clotting time of 15 minutes (i.e. 900 seconds) or less. As such, the clotting times taught by Yatuv are longer than the clotting times required by the instantly claimed invention. There would have been no reasonable expectation that the skilled artisan would have been able to have modified Yatuv to have had a clotting time within the claimed range with a reasonable expectation of success.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612